 1   DANIEL J. BERGESON, SBN 105439
     dbergeson@be-law.com
 2   JAIDEEP VENKATESAN, SBN 211386
     jvenkatesan@be-law.com
 3   BERGESON, LLP
     111 N. Market Street, Suite 600
 4   San Jose, CA 95113
     Telephone:    (408) 291-6200
 5   Facsimile:    (408) 297-6000
 6   Attorneys for Plaintiff
     MATSON NAVIGATION COMPANY, INC.
 7

 8                          UNITED STATES DISTRICT COURT

 9                        NORTHERN DISTRICT OF CALIFORNIA

10                                 OAKLAND DIVISION

11   MATSON NAVIGATION COMPANY, INC.,            Case No. 18-CV-06677-HSG
12                                  Plaintiff,   ORDER RE PLAINTIFF MATSON
                                                 NAVIGATION COMPANY, INC.’S
13        vs.                                    MOTION TO CONTINUE THE CASE
                                                 MANAGEMENT CONFERENCE
14   VENN CORPORATION DBA HAWAIIAN               SCHEDULED FOR FEBRUARY 5, 2019
     ISLANDS,                                    AND RELATED DEADLINES
15
                                  Defendant.
16
                                                 DEMAND FOR JURY TRIAL
17

18

19

20

21

22

23

24

25

26

27

28
      ORDER RE PLAINTIFF MATSON NAVIGATION COMPANY, INC.’S MOTION TO CONTINUE THE CMC
                                  AND RELATED DEADLINES
                                   Case No. 18-CV-06677-HSG
 1          Plaintiff Matson Navigation Company, Inc.’s (“Matson”) administrative motion to

 2   continue the date of the Case Management Conference, set for February 5, 2019 and related

 3   deadlines came on hearing in the above captioned court, the Honorable Haywood S. Gilliam, Jr.,

 4   presiding. The Court, having reviewed the papers regarding the administrative motion, and having

 5   read the respective arguments of counsel, finds that good cause supports a 45 day continuance.

 6   The Court hereby orders:

 7          (1) The February 5, 2019 Case Management Conference shall be continued to March 26,

 8              2019.at 2:00 p.m.

 9          (2) All deadlines related to the Case Management Conference shall accordingly be

10              continued.

11

12          IT IS SO ORDERED.

13

14   Dated: January 22, 2019
                                                 Hon. Haywood S. Gilliam, Jr.
15                                               UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28                                                   1
      ORDER RE PLAINTIFF MATSON NAVIGATION COMPANY, INC.’S MOTION TO CONTINUE THE CMC
                                  AND RELATED DEADLINES
                                   Case No. 18-CV-06677-HSG
